08/06/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 07-0011

                                         PR 07-0011



 IN THE MATTER OF CALLING A DISTRICT
                                                                     ORDER
 JUDGE TO ACTIVE SERVICE




       In October 2020, the Honorable Jarnes A. Manley, Judge of the District Court for
the Twentieth Judicial District of the State of Montana, requested the assistance of retired
District Judge Karen Townsend to assurne jurisdiction of Lake County Cause No.
DV 20-109, Briney, et al. v. Presbyterian Church, et al. Judge Townsend was no longer
able to preside over this matter, and the Honorable Amy Eddy agreed to assume
jurisdiction. A substitution ofjudge has been filed, and the Honorable Elizabeth A. Best
has agreed to assume jurisdiction.
       IT IS HEREBY ORDERED:
       1. The Honorable Elizabeth A. Best is hereby authorized to assist the Twentieth
Judicial District ofthe State of Montana and shall assume judicial authority ofLake County
Cause No. DV 20-109, Briney, et al. v. Presbyterian Church, et al.
       2. Judge Best is hereby authorized to proceed with any and all necessary hearings,
opinions, and orders, including final resolution of said rnatter.
       3. A copy of this Order shall be filed with the Clerk of Court of Lake County, with
the request that this Order be sent to all counsel ofrecord in County Cause No. DV 20-109,
Briney, et al. v. Presbyterian Church, et al.
       A copy of this Order shall be provided to the Honorable James A. Manley, the
Honorable Elizabeth A. Best, the Honorable Arny Eddy, and Beth McLaughlin, Suprerne
Court Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
            i f- --
DATED this'Ivo   day of August, 2021.



                                        Chief Justice




                                2